Title: Mother lets 14 year old son regularly drive her car on the property and leaves the keys in the car. Son and friend take the car off the property and get into an accident where the friend dies. Mother then tries to sue the friend's family for medical expenses and damages to the car.
Question:
Answer #1: I generally dislike Judge Judy's mouth and find her overly presumptuous but I see no issues with her final judgment here. In a civil liability case there can be proportional liability. But from all appearances the lady suing the woman that lost her daughter made most of the choices that ended in death. A guardian cannot generally shift responsibility to minors they are the guardians of unless they took reasonable care to prevent what occurred here. Which the woman suing most certainly didn't by making the keys explicitly available. Judge Judy could have shifted partial responsibility but the crassness of the lady suing the woman that lost her daughter was too much. But that still wouldn't have resulted in any sort of damages on balance for her. I would have ruled the exact same way in such a position given the level of irresponsibility of this woman. 100% in favor of the woman that lost her daughter.